DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed with respect to the previously set forth rejections under 35 U.S.C. 112 have been fully considered and are persuasive in view of the Amendment.  Accordingly, the previously set forth rejections under 35 U.S.C. 112 have been withdrawn.  Please see below for new grounds of rejection, necessitated by Amendment.  
Applicant’s arguments with respect to the prior art rejections have been considered but are moot because Applicant is arguing about limitations added to the claims in an amendment, which are addressed in the new grounds of rejection necessitated by Amendment.  Regarding Applicant’s arguments concerning the pressure difference, Examiner notes that the structural distinction “only” from Jonsson was removed from the claims, and maintains that the language of paragraph [0055] is indicative of pressure difference driving the refrigerant to the compressor from the evaporator.  Regarding the features of the screw compressor, these are addressed in the new grounds of rejection, necessitated by Amendment, below.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21, 22, 25, 26, 29, and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 21, 22, 25, 26, 29, and 30 are newly presented and recite the limitations “wherein the pressure at the lubricant inlet port is below a suction pressure of the screw compressor”; “wherein the pressure at the lubricant inlet port is at 0.6 psi below the suction pressure of the screw compressor”.  These limitations appears to add new matter, as the disclosure does not appear to indicate that the pressure at the lubricant inlet port is lower than the suction pressure of the screw compressor, but rather is lower than the suction pressure of the evaporator (see paragraph [0020]), similarly the pressure drop referred to in paragraph [0043] does not appear to be specific to lubricant inlet port.  Accordingly claims 21, 22, 25, 26, 29, and 30 appear to add new matter to the disclosure.   
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 19-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite the limitation “the screw compressor including a first helical rotor and a second helical rotor having a rotor pocket between the helical rotors”.  This limitation is unclear.  There is insufficient antecedent basis for “the helical rotors”.  As written, it appears that the second helical rotor has a rotor pocket between the helical rotors (which may or may not include the first helical rotor or the second helical rotor) rather than the compressor having the rotor pocket.  It is believed that Applicant intended the screw compressor to have a rotor pocket between the first helical rotor and the second helical rotor.  Claim 1 has also been amended to recite the limitation “added to rotor bore surfaces”.  Are these surfaces related to the same or different rotor(s) than earlier recited in the claim?  It is believed that they are related to the same rotor(s).  Claims 19-22 are rejected insofar as they are dependent on claim 1 and therefore include the same error(s).  
Claims 8 and 23-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 has been amended to recite the limitation “the screw compressor including a first helical rotor and a second helical rotor having a rotor pocket between the helical rotors”.  This limitation is unclear.  There is insufficient antecedent basis for “the helical rotors”.  As written, it appears that the second helical rotor has a rotor pocket between the helical rotors (which may or may not include the first helical rotor or the second helical rotor) rather than the compressor having the rotor pocket.  It is believed that Applicant intended the screw compressor to have a rotor pocket between the first helical rotor and the second helical rotor.  Claim 8 has also been amended to recite the limitation “added to rotor bore surfaces”.  Are these surfaces related to the same or different rotor(s) than earlier recited in the claim?  Claim 8 has also been amended to recite the limitation “added to rotor bore surfaces”.  Are these surfaces related to the same or different rotor(s) than earlier recited in the claim?  It is believed that they are related to the same rotor(s).   Additionally, the limitation “limiting a duration of a pressure difference between the lubricant inlet port and the evaporator, wherein by a material  is added to rotor bore surfaces in the housing of the screw compressor such that the pressure difference between the lubricant inlet port and the evaporator is only present during an opening of the trapped volume pocket during the suction portion of the compression process” cannot be understood.  Please refer to paragraph [0051].  It appears that the limiting is caused by adding the material.  Claims 23-26 are rejected insofar as they are dependent on claim 8 and therefore include the same error(s).  
Claims 14 and 27-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 has been amended to recite the limitation “the compression mechanism including a first helical rotor and a second helical rotor having a rotor pocket between the helical rotors”.  This limitation is unclear.  There is insufficient antecedent basis for “the helical rotors”.  As written, it appears that the second helical rotor has a rotor pocket between the helical rotors (which may or may not include the first helical rotor or the second helical rotor) rather than the compression mechanism having the rotor pocket.  It is believed that Applicant intended the compression mechanism of the screw compressor to have a rotor pocket between the first helical rotor and the second helical rotor.  Claim 14 has also been amended to recite the limitation “added to rotor bore surfaces”.  Are these surfaces related to the same or different rotor(s) than earlier recited in the claim? It is believed that they are related to the same rotor(s).  Claims 27-30 are rejected insofar as they are dependent on claim 14 and therefore include the same error(s).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jonsson et al. (US 20180073785: previously cited) in view of Shaw et al. (US 4,335,582) and Santos et al. (US 2013/0209299: previously cited).
Regarding claim 1, Jonsson et al. discloses a heating, ventilation, air conditioning, and refrigeration (HVACR) system (see at least vapor compression system #20), comprising: 
a compressor including a lubricant inlet port (see at least compressor #22 having lubricant inlet port #246), a condenser (see at least condenser #58), and an evaporator (see at least evaporator #88) fluidly connected to form a refrigerant circuit (see at least vapor compression system #20 illustrating fluid connection between compressor #22, condenser #58, and evaporator #88); 
and a lubricant return line that is fluidly connected on an outlet end to the compressor and connected on an inlet end to a liquid level in the evaporator (see at least line #242 fluidly connecting the liquid level in evaporator #88 (shown in the figures as #224 right hand side and discussed as port #244 in paragraph [0055]) to the lubricant inlet #246 of the compressor; see also paragraph [0055]), such that a pressure difference between the compressor and the evaporator induces a fluid flow of lubricant from the evaporator to the compressor (see at least paragraph [0055]), a pressure at the lubricant inlet port being relatively lower than a pressure in the evaporator (see at least paragraph [0055]), 
wherein the lubricant return line is connected to the lubricant inlet port disposed between a suction inlet and a discharge outlet of the compressor (see at least line #242 fluidly connected to lubricant inlet port #246 downstream of the guide vanes #44 of suction inlet #40 and upstream of discharge port #42).
wherein the lubricant inlet port is disposed nearer the suction inlet than the discharge outlet in a portion of a housing of the compressor that is in fluid communication with a trapped volume pocket of the compressor, the trapped volume pocket being at a suction portion of a compression process (see at least lubricant inlet port #246 immediately downstream of the guide vanes #44 of suction inlet #40: inlet port #246 is thus adjacent the inlet #40 and thus closer to the suction inlet #40 than to the discharge outlet #42; the inlet is therefore also in fluid communication with a trapped volume pocket of the compressor at a suction portion of the process; see also paragraphs [0045]; [0055]: note that paragraph [0055] mislabels the guide vane array 144 in the discussion, but this is clarified through inspection of the figure and paragraph [0045]).  
Jonsson et al. does not disclose that the compressor is a screw compressor, the screw compressor including a first helical rotor and a second helical rotor having a rotor pocket between the helical rotors; the rotor pocket being the trapped volume pocket of the screw compressor.
 Shaw et al. teaches another HVACR system wherein the compressor is screw compressor, the screw compressor including a first helical rotor and a second helical rotor having a rotor pocket between the helical rotors (see at least column 4, lines 1-5: rotor pocket between rotors is inherent to screw compressor with enmeshed rotors), and the trapped volume pocket is a rotor pocket of the screw compressor (Examiner notes that the rotor pocket of a screw compressor is a trapped volume pocket is inherent to screw compressor).  
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Jonsson et al. with the compressor is a screw compressor, the screw compressor including a first helical rotor and a second helical rotor having a rotor pocket between the helical rotors; the rotor pocket being the trapped volume pocket of the screw compressor, as taught by Shaw et al., since the simple substitution of one known element (screw compressor taught by Shaw et al.) for another (centrifugal compressor disclosed by Jonsson et al.) would have yielded predicable results, namely making use of a more economical compressor type for small/medium applications (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)): such would provide the benefit of reducing the cost of the system.  
Jonsson et al. as modified by Shaw et al. further discloses the rotor pocket configured such that as a volume of the rotor pocket between the helical rotors expands, the pressure at the lubricant inlet port at the rotor pocket is less than the pressure in the evaporator to induce the fluid flow of lubricant to the screw compressor (Examiner notes that, as discussed above, Jonsson et al. includes pressure lower than at the evaporator to induce fluid flow to the compressor; Examiner further notes that it is inherent to screw compressor that the pressure drops as the volume of the rotor pocket expands).  
Jonsson et al. in view of Shaw et al. does not disclose and wherein the housing of the screw compressor includes material added to rotor bore surfaces of the housing to limit a duration of the pressure difference between the lubricant inlet port and the evaporator to be present during an opening of the trapped volume pocket during the suction portion of the compression process.
Santos et al. teaches and wherein the housing and rotors of the compressor includes a material (see at least paragraph [0152]: Examiner notes that Santos et al.’s liners and coatings appear to meet Applicant’s understanding of material).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Jonsson et al. in view of Shaw et al. with and wherein rotor bore surfaces in the housing of the compressor includes a (liner) material, to improve the system of Jonsson et al. in view of Shaw et al. by ensuring that the desired compressor gaps and sealing is maintained, thus increasing the reliability of the compressor (see at least Santo et al. paragraph [0152]).
The combination of Jonsson et al., Shaw et al., and Santos et al. meets to limit a duration of the pressure difference between the lubricant inlet port and the evaporator to be present during an opening of the trapped volume pocket during the suction portion of the compression process (Examiner notes that maintaining the desired gaps and sealing will allow the compressor to perform the desired function (see at least Santo et al. paragraph [0152]) since leaks will be avoided.).    

Regarding claim 19, Jonsson et al. in view of Shaw et al. and Santos et al. further discloses wherein the lubricant inlet port is oriented radially with respect to the helical rotors of the screw compressor (see at least Jonsson et al. lubricant inlet port #246, rotor #32; Shaw et al. oil injection port #58; Santos et al. lubricant inlet port #130, rotor #500).  

Regarding claim 20, Jonsson et al. in view of Shaw et al. and Santos et al. is silent regarding wherein the pressure difference between the compressor and the evaporator is at least 1 PSI.
However, pressure difference between the screw compressor and the evaporator is a results effective variable, as recognized by Jonsson et al. (see at least paragraph [0055]): pressure difference too low between the compressor and evaporator will require additional components to drive the lubricant flow from the evaporator to the compressor. 
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Jonsson et al. in view of Shaw et al. and Santos et al. with wherein the pressure difference between the screw compressor and the evaporator is at least 1 PSI, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).  

Claim 8, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jonsson et al. (US 20180073785: previously cited) in view of Shaw et al. (US 4,335,582) and Santos et al. (US 2013/0209299: previously cited).
Regarding claim 8, Jonsson et al. discloses a lubricant management method for a compressor in a heating, ventilation, air conditioning, and refrigeration (HVACR) system (see at least Abstract; vapor compression system #20; compressor #22), comprising: 
forming a lubricant inlet port in a location of a compressor of the HVACR system, the location being disposed between a suction inlet and a discharge outlet of the compressor (see compressor #22; at least lubricant inlet port #246 immediately downstream of the guide vanes #44 of suction inlet #40 and upstream of the discharge outlet #42);
fluidly connecting an outlet end of the lubricant inlet port to the compressor and an inlet end to a liquid level in an evaporator in the HVACR system (see at least line #242 fluidly connecting the liquid level in evaporator #88 (shown in the figures as #224 right hand side and discussed as port #244 in paragraph [0055]) to the lubricant inlet #246 of the compressor; see also paragraph [0055]), 
wherein a pressure at the lubricant inlet port is relatively lower than a pressure in the evaporator (see at least paragraph [0055]), 
wherein the lubricant inlet port is disposed nearer the suction inlet than the discharge outlet in a portion of a housing of the compressor that is in fluid communication with a trapped volume pocket of the compressor, the trapped volume pocket being at a suction portion of a compression process (see at least lubricant inlet port #246 immediately downstream of the guide vanes #44 of suction inlet #40: inlet port #246 is thus adjacent the inlet #40 and thus closer to the suction inlet #40 than to the discharge outlet #42; the inlet is therefore also in fluid communication with a trapped volume pocket of the compressor at a suction portion of the process; see also paragraphs [0045]; [0055]: note that paragraph [0055] mislabels the guide vane array 144 in the discussion, but this is clarified through inspection of the figure and paragraph [0045]); 
Jonsson et al. does not disclose that the compressor is a screw compressor, the screw compressor including a first helical rotor and a second helical rotor having a rotor pocket between the helical rotors; the rotor pocket being the trapped volume pocket of the screw compressor.
 Shaw et al. teaches another HVACR system wherein the compressor is screw compressor, the screw compressor including a first helical rotor and a second helical rotor having a rotor pocket between the helical rotors (see at least column 4, lines 1-5: rotor pocket between rotors is inherent to screw compressor with enmeshed rotors), and the trapped volume pocket is a rotor pocket of the screw compressor (Examiner notes that the rotor pocket of a screw compressor is a trapped volume pocket is inherent to screw compressor).  
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Jonsson et al. with the compressor is a screw compressor, the screw compressor including a first helical rotor and a second helical rotor having a rotor pocket between the helical rotors; the rotor pocket being the trapped volume pocket of the screw compressor, as taught by Shaw et al., since the simple substitution of one known element (screw compressor taught by Shaw et al.) for another (centrifugal compressor disclosed by Jonsson et al.) would have yielded predicable results, namely making use of a more economical compressor type for small/medium applications (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)): such would provide the benefit of reducing the cost of the system used in the method.  
Jonsson et al. as modified by Shaw et al. further discloses the rotor pocket configured such that as a volume of the rotor pocket between the helical rotors expands, the pressure at the lubricant inlet port at the rotor pocket is less than the pressure in the evaporator to induce the fluid flow of lubricant to the screw compressor (Examiner notes that, as discussed above, Jonsson et al. includes pressure lower than at the evaporator to induce fluid flow to the compressor; Examiner further notes that it is inherent to screw compressor that the pressure drops as the volume of the rotor pocket expands).  
Jonsson et al. in view of Shaw et al. does not disclose and limiting a duration of a pressure difference between the lubricant inlet port and the evaporator, wherein by a material is added to rotor bore surfaces in the housing of the housing of the compressor such that the pressure difference between the lubricant inlet port and the evaporator is present during an opening of the trapped volume pocket during the suction portion of the compression process.  
Santos et al. teaches and wherein the housing and rotors of the compressor includes a material (see at least paragraph [0152]: Examiner notes that Santos et al.’s liners and coatings appear to meet Applicant’s understanding of material).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Jonsson et al. in view of Shaw et al. with and wherein rotor bore surfaces in the housing of the compressor includes a (liner) material, to improve the method of Jonsson et al. in view of Shaw et al. by ensuring that the desired compressor gaps and sealing is maintained, thus increasing the reliability of the compressor (see at least Santo et al. paragraph [0152]).
The combination of Jonsson et al., Shaw et al.,  and Santos et al. meets limiting a duration of a pressure difference between the lubricant inlet port and the evaporator, wherein by a material is added to rotor bore surfaces in the housing of the housing of the compressor such that the pressure difference between the lubricant inlet port and the evaporator is present during an opening of the trapped volume pocket during the suction portion of the compression process (Examiner notes that maintaining the desired gaps and sealing will allow the compressor to perform the claimed step (see at least Santo et al. paragraph [0152]) since leaks will be avoided.).    
Regarding claim 23, Jonsson et al. in view of Shaw et al. and Santos et al. further discloses wherein the lubricant inlet port is oriented radially with respect to the helical rotors of the screw compressor (see at least Jonsson et al. lubricant inlet port #246, rotor #32; Shaw et al. oil injection port #58; Santos et al. lubricant inlet port #130, rotor #500).  

Regarding claim 24, Jonsson et al. in view of Shaw et al. and Santos et al. is silent regarding wherein the pressure difference between the compressor and the evaporator is at least 1 PSI.
However, pressure difference between the screw compressor and the evaporator is a results effective variable, as recognized by Jonsson et al. (see at least paragraph [0055]): pressure difference too low between the compressor and evaporator will require additional components to drive the lubricant flow from the evaporator to the compressor. 
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system/method of Jonsson et al. in view of Shaw et al. and Santos et al. with wherein the pressure difference between the screw compressor and the evaporator is at least 1 PSI, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).  

Claims 14 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jonsson et al. (US 20180073785: previously cited) in view of Shaw et al. (US 4,335,582) and Santos et al. (US 2013/0209299: previously cited).
Regarding claim 14, Jonsson et al. discloses a compressor for a heating, ventilation, air conditioning, and refrigeration (HVACR) system (see at least vapor compression system #20; compressor #22), comprising: 
a suction inlet that receives a working fluid to be compressed (see at least inlet #40; paragraph [0045]); 
a compression mechanism fluidly connected to the suction inlet that compresses the working fluid (see at least paragraphs [0043]; [0045]); 
a discharge outlet fluidly connected to the compression mechanism that outputs the working fluid following compression by the compression mechanism (see at least discharge port #42; paragraph [0045]); and 
a lubricant inlet port disposed between the suction inlet and the discharge outlet at a location that is closer to the suction inlet than the discharge outlet (see at least lubricant inlet port #246 immediately downstream of the guide vanes #44 of suction inlet #40: inlet port #246 is thus adjacent the inlet #40 and thus closer to the suction inlet #40 than to the discharge outlet #42), 
the lubricant inlet port having an outlet end connected to the compressor and an inlet end connected to a liquid level in an evaporator (see at least line #242 fluidly connecting the liquid level in evaporator #88 (shown in the figures as #224 right hand side and discussed as port #244 in paragraph [0055]) to the lubricant inlet #246 of the compressor; see also paragraph [0055]), wherein a pressure difference between the compressor and the evaporator is configured to induce a fluid flow of lubricant from the evaporator to the compressor (see at least paragraph [0055]), and a pressure at the lubricant inlet port is relatively lower than a pressure in the evaporator (see at least paragraph [0055]);
wherein the lubricant inlet port is disposed in a portion of a housing of the compressor that is in fluid communication with a trapped volume pocket of the compressor, the trapped volume pocket being at a suction portion of a compression process (see at least lubricant inlet port #246 immediately downstream of the guide vanes #44 of suction inlet #40: inlet port #246 is thus adjacent the inlet #40 and thus closer to the suction inlet #40 than to the discharge outlet #42; the inlet is therefore also in fluid communication with a trapped volume pocket of the compressor at a suction portion of the process; see also paragraphs [0045]; [0055]: note that paragraph [0055] mislabels the guide vane array 144 in the discussion, but this is clarified through inspection of the figure and paragraph [0045]).   
Jonsson et al. does not disclose that the compressor is a screw compressor, the compression mechanism of the screw compressor including a first helical rotor and a second helical rotor having a rotor pocket between the helical rotors; the rotor pocket being the trapped volume pocket of the screw compressor.
 Shaw et al. teaches another HVACR system wherein the compressor is screw compressor, the screw compressor including a compression mechanism including a first helical rotor and a second helical rotor having a rotor pocket between the helical rotors (see at least column 4, lines 1-5: rotor pocket between rotors is inherent to screw compressor with enmeshed rotors), and the trapped volume pocket is a rotor pocket of the screw compressor (Examiner notes that the rotor pocket of a screw compressor is a trapped volume pocket is inherent to screw compressor).  
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Jonsson et al. with the compressor is a screw compressor, the screw compressor including a first helical rotor and a second helical rotor having a rotor pocket between the helical rotors; the rotor pocket being the trapped volume pocket of the screw compressor, as taught by Shaw et al., since the simple substitution of one known element (screw compressor taught by Shaw et al.) for another (centrifugal compressor disclosed by Jonsson et al.) would have yielded predicable results, namely making use of a more economical compressor type for small/medium applications (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)): such would provide the benefit of reducing the cost of the system.  
Jonsson et al. as modified by Shaw et al. further discloses the rotor pocket configured such that as a volume of the rotor pocket between the helical rotors expands, the pressure at the lubricant inlet port at the rotor pocket is less than the pressure in the evaporator to induce the fluid flow of lubricant to the screw compressor (Examiner notes that, as discussed above, Jonsson et al. includes pressure lower than at the evaporator to induce fluid flow to the compressor; Examiner further notes that it is inherent to screw compressor that the pressure drops as the volume of the rotor pocket expands).  
Jonsson et al. in view of Shaw et al. does not disclose and wherein the housing of the screw compressor includes material added to rotor bore surfaces of the housing to limit a duration of the pressure difference between the lubricant inlet port and the evaporator to be present during an opening of the trapped volume pocket during the suction portion of the compression process.
Santos et al. teaches and wherein the housing and rotors of the compressor includes a material (see at least paragraph [0152]: Examiner notes that Santos et al.’s liners and coatings appear to meet Applicant’s understanding of material).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Jonsson et al. in view of Shaw et al. with and wherein rotor bore surfaces in the housing of the compressor includes a (liner) material, to improve the system of Jonsson et al. in view of Shaw et al. by ensuring that the desired compressor gaps and sealing is maintained, thus increasing the reliability of the compressor (see at least Santo et al. paragraph [0152]).
The combination of Jonsson et al., Shaw et al., and Santos et al. meets to limit a duration of the pressure difference between the lubricant inlet port and the evaporator to be present during an opening of the trapped volume pocket during the suction portion of the compression process (Examiner notes that maintaining the desired gaps and sealing will allow the compressor to perform the desired function (see at least Santo et al. paragraph [0152]) since leaks will be avoided.).    

Regarding claim 27, Jonsson et al. in view of Shaw et al. and Santos et al. further discloses wherein the lubricant inlet port is oriented radially with respect to the helical rotors of the screw compressor (see at least Jonsson et al. lubricant inlet port #246, rotor #32; Shaw et al. oil injection port #58; Santos et al. lubricant inlet port #130, rotor #500).  

Regarding claim 28, Jonsson et al. in view of Shaw et al. and Santos et al. is silent regarding wherein the pressure difference between the compressor and the evaporator is at least 1 PSI.
However, pressure difference between the screw compressor and the evaporator is a results effective variable, as recognized by Jonsson et al. (see at least paragraph [0055]): pressure difference too low between the compressor and evaporator will require additional components to drive the lubricant flow from the evaporator to the compressor. 
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Jonsson et al. in view of Shaw et al. and Santos et al. with wherein the pressure difference between the screw compressor and the evaporator is at least 1 PSI, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).  

Claim(s) 21-22, 25-26, and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jonsson et al. in view of Shaw et al. and Santos et al. as applied to claims 1, 8, or 14 above, and further in view of Shaw et al. ‘054 (US 4,478,054).
Regarding claims 21-22, 25-26, and 29-30, Jonsson et al. in view of Shaw et al. and Santos et al. does not disclose wherein the pressure at the lubricant inlet port is below a suction pressure of the screw compressor; wherein the pressure at the lubricant inlet port is at 0.6 psi below the suction pressure of the screw compressor.
However, pressure differential between lubricant inlet port, discharge port, and suction port in a screw compressor is a results effective variable, as evidenced by Shaw et al. ‘054 (see column 2, lines 11-20; column 3, lines 26-34): lubricant tends to flow toward the lower pressure region within the compressor, thus during outages, the compressor tends to flood with lubricant at the suction end and cause damage.  
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system/method of Jonsson et al. in view of Shaw et al. and Santos et al. with wherein the pressure at the lubricant inlet port is below a suction pressure of the screw compressor; wherein the pressure at the lubricant inlet port is at 0.6 psi below the suction pressure of the screw compressor, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).  

Conclusion
Examiner notes that at minimum Shaw ‘054 contains discussion of pressure differentials that support Examiner’s finding of inherency with respect to the screw compressor components.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749. The examiner can normally be reached M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAVIA SULLENS/Primary Examiner, Art Unit 3763